DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 01/31/2022 and 05/04/2022   is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Response to Amendment
3.	Claims 25-30 and 45-56 is pending.
	Claims 1-24 and 31-44 have been canceled.
	Claims 25 and 26 have been amended 
	Claims 45-56 are new claims. 
Response to Arguments
4.	Applicant’s arguments with respect to claim 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 25, 45-48 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (US 2012/0246282 hereinafter referred to as Oguchi) in view of Christenson  et al. (US 2013/0166707 hereinafter referred to as Christenson). 

Regarding claim 25,
Oguchi teaches:
“A network comprising: a first plurality of host computers that execute a plurality of virtual machines of a plurality of logical networks, wherein the virtual machines utilize Dynamic Host Configuration Protocol (DHCP) in order to receive network addresses” (Oguchi Fig. 2, [0080] [0098[0108], a network with plurality of data centers in which plurality of virtual machines (VMs), and plurality of user bases are located. The bases are networks for connecting nodes. The VMs broadcast DHCP DISCOVR or DHCP REQUEST message. The VMs obtain an IP address based on the DHCP DISCOVR or DHCP REQUEST message). 
“a second plurality of host computers that host DHCP services for logical networks, wherein:” (Oguchi Fig. 2, [0133] [0112], A DHCP server located on one of the plurality of datacenters with bases and VMs.  The DHCP server provides a DHCP service based on DHCP REQUEST or DHCP DISCOVER received from host (e.g. VM). The DHCP REQUEST is transmitted from a base in which the VM is located). 
Oguchi does not teach:
“a first host computer of the second plurality of host computers hosts  at  an active implementation of a first DHCP service for 
“a second host computer of the second plurality of host computers hosts a standby implementation of the first DHCP service for the first logical network and an active implementation of the second DHCP service for the second logical network as separate processes operating on the second host computer.”	Christenson teaches 
“a first host computer of the second plurality of host computers hosts  at  an active implementation of a first DHCP service for (Christenson [0017][0016][0015][0014] and Fig. 1,  teaches DHCP servers and DHCP server failure component as backup for the DHCP servers. The DHCP servers allocating IP addresses to a requesting client and  the DHCP failover components configured to monitor DHCP related traffic flow through the DHCP relay agents. Furthermore, the DHCP failover components servicing two different subnets by routing from devices on first subnet to devices on a second different subnets.  Each subnets include plurality of clients, corresponding DHCP failure component and DHCP servers). 
“a second host computer of the second plurality of host computers hosts a standby implementation of the first DHCP service for the first logical network and an active implementation of the second DHCP service for the second logical network as separate processes operating on the second host computer.” (Christenson [0017], as teaches one of the DHCP failover components associated with one of  the subnets to serve as backup DHCP for failed DHCP servers. Thus, each of the subnet can be configured in similar way to have backup DHCP during DCHP servers failure. Therefore, paragraphs [0016][0015][0014]). 
Oguchi and  teach providing Dynamic Host Configuration Protocol (DHCP) service Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi to include DHCP service configuration comprising  DHCP backup services during DHCP servers failure as disclosed by Christenson, such inclusion avoid DHCP service interruption when DHCP servers are unavailable by providing the DHCP servicing using the DHCP server failover component (Christenson [0017]). 
Regarding claim 48,
Oguchi teaches:
“A method comprising: deploying a plurality of virtual machines of a plurality of logical networks to a first plurality of host computers, wherein the virtual machines utilize Dynamic Host Configuration Protocol (DHCP) in order to receive network addresses;” (Oguchi Fig. 2, [0080] [0098[0108], a network with plurality of data centers in which plurality of virtual machines (VMs), and plurality of user bases are located. The bases are networks for connecting nodes. The VMs broadcast DHCP DISCOVR or DHCP REQUEST message. The VMs obtain an IP address based on the DHCP DISCOVR or DHCP REQUEST message). 
“deploying DHCP services for the logical networks to a second plurality of host computers” (Oguchi Fig. 2, [0133] [0112], A DHCP server located on one of the plurality of datacenters with bases and VMs.  The DHCP server provides a DHCP service based on DHCP REQUEST or DHCP DISCOVER received from host (e.g. VM). The DHCP REQUEST is transmitted from a base in which the VM is located). 
Oguchi does not teach:
“wherein: a first host computer of the second plurality of host computers hosts an active implementation of a first DHCP service for a first logical network and a standby implementation of a second DHCP service for a second logical network as separate processes operating on the first host computer; and a second host computer of the second plurality of host computers hosts a standby implementation of the first DHCP service for the first logical network and an active implementation of the second DHCP service for the second logical network as separate processes operating on the second host computer.”	Christenson teaches:
“wherein: a first host computer of the second plurality of host computers hosts an active implementation of a first DHCP service for a first logical network and a standby implementation of a second DHCP service for a second logical network as separate processes operating on the first host computer; and” (Christenson [0017][0016][0015][0014] and Fig. 1,  teaches DHCP servers and DHCP server failure component as backup for the DHCP servers. The DHCP servers allocating IP addresses to a requesting client and  the DHCP failover components configured to monitor DHCP related traffic flow through the DHCP relay agents. Furthermore, the DHCP failover components servicing two different subnets by routing from devices on first subnet to devices on a second different subnets.  Each subnets include plurality of clients, corresponding DHCP failure component and DHCP servers). 
“a second host computer of the second plurality of host computers hosts a standby implementation of the first DHCP service for the first logical network and an active implementation of the second DHCP service for the second logical network as separate processes operating on the second host computer.” (Christenson [0017], as teaches one of the DHCP failover components associated with one of  the subnets to serve as backup DHCP for failed DHCP servers. Thus, each of the subnet can be configured in similar way to have backup DHCP during DCHP servers failure. Therefore, paragraphs [0016][0015][0014]). 
Oguchi and  teach providing Dynamic Host Configuration Protocol (DHCP) service Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi to include DHCP service configuration comprising  DHCP backup services during DHCP servers failure as disclosed by Christenson, such inclusion avoid DHCP service interruption when DHCP servers are unavailable by providing the DHCP servicing using the DHCP server failover component (Christenson [0017]). 

Regarding claims 45 and 54, the combination of Oguchi and Christenson teaches all the limitations of claims 25 and 48.
Oguchi teaches:
“wherein the first plurality of host computers also execute a plurality of managed forwarding elements configured to implement a plurality of logical forwarding elements (LFEs) for the plurality of logical networks” (Oguchi Fig. 43 [0082][0083] and Fig. 2, teaches plurality of switches and routers for each base . Further teaches plurality of plurality of virtual logical switches (i.e., they are configured to be virtual switches) for logically separating  VLANs. The plurality of VLANs are located in each base). 

Regarding claims 46 and 55, the combination of Oguchi and Christenson teaches all the limitations of claims 45 and 54.
Oguchi teaches :
“wherein each of a set of the managed forwarding elements executing on a set of the host computers implement at least two LFEs of at least two logical networks” (Oguchi Fig. 43 [0082][0083] and Fig. 2, teaches plurality of switches and routers for each base . Further teaches plurality of plurality of virtual logical switches (i.e., they are configured to be virtual switches) for logically separating  VLANs. The plurality of VLANs are located in each base). 

Regarding claims 47  and 56 the combination of Oguchi and Christenson teaches all the limitations of claims 46 and 55.
Oguchi teaches:
“ wherein each LFE is implemented by configuring two or more MFEs to perform operations of the LFE.” (Oguchi teaches plurality of virtual logical switches as explained above. Thus, they are configured to be the virtual switch). 

7.	Claims 26 and 49  rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (US 2012/0246282 hereinafter referred to as Oguchi), in view of Christenson  et al. (US 2013/0166707 hereinafter referred to as Christenson), and further in view of Droms et al. (US 7,882,169 hereinafter referred to as Droms). 

Regarding claims 26 and 49, the combination of Oguchi and Christenson teaches all the limitations of claims 25 and 48.
Oguchi does not explicitly teach:
“wherein each respective host computer of the second plurality of host computers executes a respective managed forwarding element that (i) receives a DHCP message with logical context appended and (ii) forwards the DHCP message to one of  the DHCP services hosted on the respective host computer based on the appended logical context” 
Droms teaches:
 “wherein each respective host computer of the second plurality of host computers executes a respective managed forwarding element that (i) receives a DHCP message with logical context appended and (ii) forwards the DHCP message to one of the DHCP services hosted on the respective host computer based on the appended logical context” (Droms col. 8 lines 6-23, col. 5 lines 10-19, Fig. 1, and Fig. 2, a relay agent receives DHCPDISCOVER message from DHCP client terminal for requesting IP address.  The relay agent forwards the DHCPDISCOVER message to one or more DHCP servers addressee based on the at least in part DHCPDISCOVER message. The relay agent is located on a router that disposed between the DHCP client and DHCP servers hosted on the host. The DHCP message include set of fields including, Source, Destination, DHCP message type etc.). 
Oguchi, Christenson and Droms teach Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi and Christenson to include a relay agent on a router to forward DHCPDISCOVER message to one or more DHCP servers as disclosed by Droms, such relay agent facilitates communication between DHCP client and DHCP server before the DHCP client obtain a particular IP address (Droms col. 2 lines 23-28). Furthermore, it is a known feature in DHCP (col. 5 lines 10-19), and would haven consistent with rationale of using known technics to improve similar (methods or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I) (C)).

8.	Claims 27-30  and 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi (US 2012/0246282 hereinafter referred to as Oguchi), in view of Christenson  et al. (US 2013/0166707 hereinafter referred to as Christenson),  and  further in view of Danforth (US 2014/0281029 hereinafter referred to as Danforth). 

Regarding claims 27 and 50, the combination of Oguchi, and Christenson  teach all the limitations of claims 25 and 48.
The combination of Oguchi and Christenson does not teach:
“wherein each respective hosted DHCP service operates in a namespace executing on the respective host computer on which the DHCP service is hosted.”
Danforth teaches:
“wherein each respective hosted DHCP service operates in a namespace executing on the respective host computer on which the DHCP service is hosted (Danforth [0115][0144], a software component “daemon” required by each DHCP servers for obtaining the configuration file of the DHCP file. Each daemon is a piece of software on each of DHCP server). 
Oguchi, Christenson and Danforth teach a Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi and  Christenson  to include a piece of software component such as daemon on DHCP server as disclosed by Danforth, such piece of software helps to track and transmit configuration file changes occurred on each of DHCP servers (Danforth [00159]). 

Regarding claims 28 and 51, the combination of Oguchi, Danforth and Christenson teach all the limitations of claims 27 and 50.
The combination of Oguchi and Christenson does not teach:
“wherein a particular DHCP service operating in a particular namespace provides DHCP services for a set of logical forwarding elements, wherein a set of additional services operating in the particular namespace also provide services for the same set of logical forwarding elements” 
“Danforth teaches:
“wherein a particular DHCP service operating in a particular namespace provides DHCP services for a set of logical forwarding elements, wherein a set of additional services operating in the particular namespace also provide services for the same set of logical forwarding elements” (Danforth Fig. 8 [0085] [0115] [0104] [0119], the DHCP server that includes the daemon, serving a DHCP relay device. The daemon collect and transit configuration file of the DHCP servers to build map data. The map data used by DHCP relay. The DHCP relay device can be implemented as plurality of devices behind load balancer).
Oguchi, Christenson and Danforth teach a Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi and Christenson to provide map data built based on configuration file from DHCP servers to be used by DHCP relay devices as disclosed by Danforth, such map data is essential the relay device in order to route DHCP message to appropriate DHCP server (Danforth [0011]).

Regarding claims 29 and 52, the combination of Oguchi and Christenson teach all the limitations of claims 25 and 48.
The combination of Oguchi and Christenson does not teach:
“wherein each DHCP service is hosted as an active implementation on a first host computer of the second plurality of host computers and a standby implementation on a second host computer of the second plurality of host computers.”
Danforth teaches:
“wherein each DHCP service is hosted as an active implementation on a first host computer of the second plurality of host computers and a standby implementation on a second host computer of the second plurality of host computers.” (Danforth [0100] [0101], teaches an IP address configured for first DHCP server, and second IP address assigned for backup DHCP server. Furthermore, Danforth discloses a primary and secondary DHCP server configurations).
Oguchi, Christenson and Danforth teach a Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi and Christenson to configure DHCP servers as primary and secondary DHCP servers as disclosed by Danforth, such configuration is helpful during DHCP failure (Danforth [0100][0101]).

Regarding claims 30 and 53, the combination of  Oguchi, Christenson, and Danforth teach all the limitations of claim 29 and 48.
Danforth teaches:
“wherein the DHCP services are load balanced across the second plurality of host computers” (Danforth [0089], spreading CMTS traffic among DHCP back-end servers based on load). 
Oguchi, Droms and Danforth teach a Dynamic Host Configuration Protocol (DHCP) service using DHCP server.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Oguchi and Christenson  to distribute load among a set of DHCP servers, as disclosed by Danforth, such inclusion is helps to dynamically rebalance traffic among the plurality of servers (Danforth [0089]).
 
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2456/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456